                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE



  MICHELLE RAINWATER,                                        )
                                                             )
                   Plaintiff,                                )
                                                             )
  v.                                                         )        No. 3:19-CV-315
                                                             )
  COMMISSIONER OF SOCIAL SECURITY,                           )
                                                             )
                   Defendant.                                )


                                                    ORDER

          This Social Security matter is before the Court to consider the Report and Recommendation of

  United States Magistrate Judge Debra C. Poplin dated November 6, 2020, [Doc. 28]. In that Report and

  Recommendation, Magistrate Judge Poplin recommends that the Plaintiff’s Motion for Attorney’s Fees

  Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2142, [Doc. 24], be granted, and that an order

  awarding $4,418.41 in attorney’s fees and $24.00 in expenses under the Equal Access to Justice Act

  (“EAJA”) 28 U.S.C. § 2142(d)(1), [Doc. 28]. Neither party has filed objections to the recommendation in

  the time allowed. See Fed. R. Civ. P. 72.

          The facts in this case are fully set forth in the Report and Recommendation. [See generally Doc.

  28]. After careful consideration of the record as a whole, including the parties’ briefs and attached exhibits,

  and after careful consideration of the Report and Recommendation of the United States Magistrate Judge,

  and for the reasons set out in that Report and Recommendation which are incorporated by reference herein,

  it is hereby ORDERED that this Report and Recommendation is ADOPTED and APPROVED, [Doc. 28],

  that the Plaintiff’s Motion for Attorney’s Fees Pursuant to the Equal Access to Justice Act, [Doc. 24], is

  GRANTED. Plaintiff's motion for attorney’s fees pursuant to the EAJA in the amount of $4,418.41 and

  $24.00 in expenses is GRANTED.




Case 3:19-cv-00315-JRG-DCP Document 29 Filed 12/01/20 Page 1 of 2 PageID #: 1334
        So ordered.

        ENTER:

                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




Case 3:19-cv-00315-JRG-DCP Document 29 Filed 12/01/20 Page 2 of 2 PageID #: 1335
